UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITIONAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 333-49388 INTELLICELL BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Nevada 91-1966948 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 30 East 76th Street, 6th Floor New York, New York 10021 (Address of principal executive offices) (zip code) (212) 249-3050 (Registrant's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesR No£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ NoR Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer £Non-accelerated filer £ Smaller Reporting Company R Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes £ NoR Number of shares of common stock issued and outstanding as ofNovember 30, 2011was 20,729,463. 1 INTELLICELL BIOSCIENCES, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. [Reserved] 27 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 PART I ITEM 1. FINANCIAL STATEMENTS Intellicell BioSciences Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS September 30, 2011 (Unaudited) December 31, 2010 (Audited) ASSETS Current assets: Cash $ $ Accounts receivable -net Prepaid expenses - Total current assets Equipment - net Marketable Securities - Available For Sale - Other assets Restricted cash for security deposit - $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current liabilities: Convertible debentures $ $ - Notes payable - Accounts payableand accrued expenses Deferred income - Derivative liabilities - Advances, related party Accrued liabilities, related party Total current liabiites Commitments Stockholders’ deficit : Convertible preferred stock; $0.01 par value, Series B, 21,000 shares authorized,18,380 issued and outstanding - Convertible preferred stock; $0.01 par value, Series C, 13,000 shares authorized,11,323 issued and outstanding - Common stock; $0.001 par value; 250,000,000 shares authorized; 20,178,988 shares and 16,545,000 issued and outstanding at September 30, 2011 and December 31, 2010, respectively. Additional paid in capital - Accumulated otherComprehensive Income (loss) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Intellicell BioSciences Inc. and Subsidiaries CONSOLIDATED STATEMENT OF LOSS (Unaudited) For the Three Months Ended For the Nine Months Ended For the period from inception (August 13, 2010) to September 30, 2011 September 30, 2011 September 30, 2010 Revenues $ $ $ Cost of goods sold Gross margin 99 Operating Expenses Research and development Sales and marketing - General and administrative Change in fair value of derivative liabilities - Loss from operations (6,242,616 ) (19,320,688 ) ) Other income (expense) Other income - Interest expense (106,796 ) (198,302 ) - (40,802 ) - Loss before income taxes (6,191,912 ) (19,391,490 ) ) Provision for income taxes - - - Net loss $ ) $ ) $ ) Loss per share: Basic & Diluted $ ) $ ) $ ) Weighted-average shares outstanding: Basic & Diluted Comprehensive Gain/Loss: Net Loss $ ) $ ) $ ) Unrecognized loss on investment in marketable securities - Available For Sale (7,500 ) (7,500 ) - Comprehensive Loss $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 Intellicell BioSciences Inc. and Subsidiaries CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY For the NineMonths Ended September 30, 2011 (Unaudited) Convertible Series B Preferred Stock Convertible Series C Preferred Stock Common Stock Additional Paid In Accumulated Comprehensive Shares Amount Shares Amount Shares Amount Capital (Deficit) Income (Loss) Total Balances, December 31, 2010 - $
